                       Exhibit A




Case 4:18-cv-00554-SRB Document 85-1 Filed 06/06/19 Page 1 of 3
     EEOC Form   5 (11/09)              DUPLICATE OF A DIGITAL DOCUMENT
                              CHARGE OF DISCRIMINATION           Charge Presented To:                                                                                       Agency(ies) Charge No(s):
                  This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act
                             Statement and other Information before completing this form.                              □ seoc
                                                                                                                       [x]                        FEPA
                                                                                                                                                                                563-2018-01554
                                                                                               Kansas Human Rights Commission
                                                                                                             State or local Agency, if any
                                                                                                                                                                                            and EEOC
     Name (indicate Mr., Ms., Mrs.) ··=:                                                                                                           Home Phone(Incl. Area Code)            Date ofBirth
     Ms. Tanya Teegarden                                                                                                                             (816) 313-7078                         1968
     Street Address
                                                                                                                   Clty, State and ZIP Code
     5204 NE Barnes Ave, Kansas City, MO 64119
    DiNamed
       scriminisated
                 the Employer,
                     Against MeLabor Organi(Ifzatimore
                                or Others.         on, Empl
                                                        thanotwo,
                                                              ymentlistAgency, Apprenticeshipbelow.
                                                                        under PARTICULARS     Commi)ttee,'
                                                                                                         or State or Local
                                                                                                                       r Government Agency
                                                                                                                                     "     That I Believe
    Name
                                                                                                                                              1-: No. Employees, Members      Phone No. (Include AreaCode)
   GOLD CROWN MANAGEMENT LLC                                                                                                                          . 15-100                   (912] 526-5050              \   .

    Street Address                                                                                                City, State and ZIP Code
    3001 W. 118 ST, Leawood, KS 66211
                               y                             ·-              - ¢

    Name
                                                                                                                                                  No. Employees, Members      Phone NS?hlclud@Aria Code)
                                                                                                                                                                                   g#a ·-?'a
                                                                                                              City, State and ZIP Code
                                                                                                                                                                                    n?g
    Street Address




    DISCRIMINATION BASED ON (Check appropriate box(es).)~                                        ~                                                       DATE(S) DISCRIMINATION TOOK PLACE
     [x] ws []cas [x] ass [x] econ [] uoucoa                                                                                                                  Earliest                 '-Latest>
       .                             . .. ·,.   ..   .   :   : -:..   :~   .-:·   _.   .   .         :   .




             [x] enurow [Xx] ease [x] osnauy [_] aaencnro-sos                                                                                                                          01-24-2018
                       []        ones      rs  -e»
   THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):.                              • □                                                           CONTINUING ACTION



   DiIl.I. sDuring
            I triwasct Manager
                       employedandby Respondent
                         mymyempl
                                                 Respondent pai
                                             oyment
                                                                andd Imeheldasaaposition
                                                       widisability.
                                                          thRespondent,       I was
                                                                                         as a. Leasing
                                                                                 contractor.
                                                                                    subjectedharass
                                                                                                   ..  Consultant.
                                                                                                           !
                                                                                                toharassment
                                                                                                                •..Ultimately, I was
                                                                                                             bythe management
    because
    sex,          di s  of
                       abi l i t y , religion
                                     rel i g i o n and
                                                   and nati o nal oriIgheard
                                                                        i n .   management
                                                                                    •.•.             other employees  because of race,                                                                               ,···

    Ill. This created such a hostile, offensive and intolerable work environment that I was constructively
     discharged..
    V. I believe this was discrimination against me because of my religion, Christian, and sex, female, in
    violation of Title VII of the.Civil Rights Act of 1964, as amended, because of my age, 49, in violation of
    the AgeoDiscrimination
    retaliati n against me forin opposing
                                 Employment actsActmade
                                                     andunlawful
                                                         a violationunder
                                                                      of thethese
                                                                               Americans
                                                                                  statutes.with Disabilities Act and
  I want this charge filed with both the EEOC and the State or local Agency, if any. I                                        NOTARY - When necessary for State and Local Agency Requirements+.
  will advise the agencies if I change my address or phone number and I wil
  cooperate fully with. them in the processing of my charge in accordance with their

[
I declare under penalty of perjury that the above is true and correct. !swear
                                                                        the bestorofaffirm that l haveinread
                                                                                     my knowledge,       formatitheonabove
                                                                                                                      and belcharge
                                                                                                                               ief. and that it is true to
                                                                                                                              SIGNATURE OF COMPLAINANT



           'r 16, 2018                                                                                                        SUBSCRIBED
                                                                                                                              (month,        AND SWORN TO BEFORE ME ·THIS DATE
                                                                                                                                      day, year)
               Date
                                   Case 4:18-cv-00554-SRB Document 85-1 Filed 06/06/19 Page 2 of 3
                                                                                                                                                                                                                 /
                                 CP Enclosure with EEOC Form 5 (11/09)
                                    PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
                                              -                                                                                                                                                             .                                                         '                             -                                                                                               I.




                                 personal data and its uses are:
                                    1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination'(11/09).
                                                                       .         .   .       .                                                                                             .                                                                                .                   .                         ..              .           .   .           ..       ;        ..




                                    2. AUTHORI
                                        ~
                                               TY. 42 U.S.C.2000e-5(b), 29 U.S.C. 211, 29,U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.
                                                                                                 . ..                         ·;              : . · ::- -~·-·   : ; ~- - ·-                         . .                     .

      3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
                                                                           . .                                   -                     ·.




      wri  t i n g      (whether      l a ter recorded     on  thi  s  form  or not) are,     as   appl i c abl e under the EEOC    anti -
      todiscri
           invokeminatitheonEEOC'   statutess juri(EEOC
                                                    sdictiostatutes),
                                                            n and, where  to preserve
                                                                               dual-filingprivoratereferral
                                                                                                     suit rigarrangements
                                                                                                               hts under theEEOC
                                                                                                                             exist, tostatutes,
                                                                                                                                       begin
      state.- ·. or-.--:>_f-local. proceedings.       ....         ·.:.                                                                                .    .               '·,   :-                            .                       .



      4, ROUTINE USEs. This form is used to provide facts that may establishtheexistence ofmatters                        f                 -:\\i:--_-: -                                  -                            '                                     .       - -           - - - - ·-_ ~-' --                                    -:->.: ,-~      ._::__ .i:'<_--."':-:=_:._ .                   -:--· . -{-:·-·~--~·.::----:.-· ' - ,___                                             ,-·- - .·.


      covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
         will.tratsr ,° ,oguide its mediation and investigation efforts and, as applicable, to
    _-or etdiesrmiclonsed    e;conci
                                   to liatefederal,
                                   other      an! litigateateclst
                                                                aorimloscal
                                                                         or agenci
                                                                            L. e•    s  as       ---.
                                                                                              appropri     a te or -..- · incarryingout
                                                                                                                   necessary
      EEOC's functions. A copy of this charge will ordinarily be sent to therespondent organization
      against            whichthe charge is made.___ %
                             2.23CE% 2#IC""CEZ 23°
                                                       .   .   :   .                     .       . .:            '.   .   .                 ., .   ~   -        .       .    ..        .       -.       .           .           .   .       -   .    .    .       .         .




                             poli  cies complainedof.Withoutawrittencharge;' EEOCwillordinarilynotactonthecomplaint.
                              Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
                              orunder
                                  by presenti
                                      the ADEAng should
                                                 a notariordinari
                                                         zedstatement
                                                                  ly be sigorned.unsworn declmay
                                                                                    Charges  aratioben under
                                                                                                       clarifiedpenal tyofifperjury);
                                                                                                                  or ampl   ied later charges
                                                                                                                                      by

                                    {re)t:±d.:aww:wt%s:
                                   first handled by a FEPA under worksharing agreements.You willbe toldwhich agency will handle
                                   your charge.:    When theFEPA     isif the fiwirstshtoEEOC.
                                                                                          handletothegivcharge, it will Wei
                                                                                                                                   .   ..




                                                                                                                        notifyghtyouReview
                                                                                                                                      ofits final  >
                                                                                                                                                       ~.                                                                                                                       .       .   ~           ..   . _:   ·:   . ..   . .   .                                                                                                                                      .   .




                                   resoluti o n of the matter.. Then,     you                           e Substantial
                                   final findings, youmustaskus inwriting to dosowithin 15daysofyourreceiptofits findings.°                  to the FEPA's
•
    -- Otherwise,we will ordinarily adopt the FEPA's findingand close our file on the charge.
    •   ..   ••-•~; • -, -- •• ••-:- --   r       •                                              •      -.+, •                     • --•                            •                      •    •   •                                               .••                             •                          •                 •            •   •   •       • -   • •    •                 ,, •   ,.   • • •• • • •-   • •   •   •        •   .'   •   •    •   • •   ••              • •




                                                               NOTCEOFNON-RETALIATION REQUIREMENTS                                                                                                                                                                                                                                                                                                                                                                                                3-4---=

                                     lawsuit concerning this charge. Under Section 704(a) ofTitle VII; Section' 4(d) of theADEA,
                                     Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to: ®;
> discriminate against present or former employees or job applicants, for an employment agency to
=. discriminateagainst anyone, or for a union to discriminate against its members or membership
                          s     proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
                                503(b)  ofngtheor enjoyi
                                                  ADA prohi   bitais dcoerci oencouraging
                                                                              n, intimidation,others    threatsin their
                                                                                                                   or inexerci
                                                                                                                        terference  wienjoyment
                                                                                                                                       th anyoneof,for
                                                                                                                                                                                                                                                                                                                                                                                                                                   rga"
                                 exercisi                n g,
                                 under the Act." . _- . _ -.·.
                                                              or       ing or    _;.: · . .- ; ._-._-.; - - - ,_ -_: -: \      s e or                rights                                                                                                                                                                                                                        c'.,~-:._>>-- :-                                    ,_                    -·         - __ :_-,__ ·             - .- . :



                                                                                                        Case 4:18-cv-00554-SRB Document 85-1 Filed 06/06/19 Page 3 of 3
